Citation Nr: 1807398	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include symptoms of traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974, to include service in the Republic of Vietnam.  He was awarded a Purple Heart, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the record.


FINDING OF FACT

At the November 2016 hearing, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for a rating in excess of 50 percent for PTSD, to include symptoms of traumatic brain injury, have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  

At the November 2016 hearing, the Veteran withdrew his appeal on the issue of entitlement to a rating in excess of 50 percent for PTSD on the record that is included in the transcript of the proceeding.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a rating in excess of 50 percent for PTSD is dismissed.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


